NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JOSE ROMERO,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )   Case No. 2D18-2164
                                             )
CALATLANTIC GROUP, INC. and                  )
ALEMAN CONSTRUCTION SERVICES,                )
INC.,                                        )
                                             )
             Appellees.                      )
                                             )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Russell S. Prince of Palma & Prince, P.A.,
Tampa, for Appellant.

Jordan L. Behlman and Gregory D. Jones
of Rywant Alvarez Jones Russo & Guyton,
P.A., Tampa, for Appellee CalAtlantic
Group, Inc.

Warren Chin and Patricia D. Crauwels of
Matthews Eastmore, Sarasota, for
Appellee Aleman Construction Services,
Inc.


PER CURIAM.


             Affirmed.
VILLANTI, MORRIS, and BLACK, JJ., Concur.




                                     -2-